Citation Nr: 0514969	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an amputation below 
the right knee.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to an amputation below the 
right knee.

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to an amputation below the 
right knee.

4.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to an amputation below the 
right knee.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to an amputation below 
the right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Waco, Texas.  

In October 2001, the Board issued a Decision/Remand that 
reopened the veteran's claim for entitlement to service 
connection for a right lower leg disability.  The Board 
remanded the reopened issue along with the other issues on 
appeal for the purpose of obtaining additional medical 
information.  The claim was returned to the Board, and in 
September 2003, the Board once again remanded the claim.  The 
appeal has since been returned to the Board for appellate 
review.  

The issue involving the back is addressed in the REMAND 
portion of the decision below and that issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Recent medical examination reports of record have not 
etiologically linked the veteran's amputation below the right 
knee to the injury the veteran experienced in service or any 
incident therein.    

3.  The veteran now suffers from disabilities of the left 
ankle, left knee, and both hips.  Competent medical evidence 
has etiologically linked these conditions with the injury the 
veteran experienced in service.


CONCLUSIONS OF LAW

1.  A right lower extremity disability, to include amputation 
below the right knee, was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A left ankle disability was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A left knee disability was incurred service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A bilateral hip disorder was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the Board's various actions.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that he was 
actually suffering from the claimed disabilities and that the 
disabilities were related to or caused by his military 
service and/or a service-connected disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone a 
recent physical examination to determine the nature and 
etiology of the claimed disabilities.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim, 
the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letters to the veteran, dated May 2002 and February 2004, 
along with the SOC and the SSOCs, the RO informed him of what 
information he needed to establish entitlement to service 
connection.  The veteran was further told that he should send 
to the RO information describing additional evidence or the 
evidence itself.  The letters satisfy the VCAA content-
complying notice.  The claimant and his representative have 
been provided with every opportunity to submit evidence and 
argument in support of the veteran's claims and to respond to 
VA notices.  Therefore, to decide the issues addressed in 
this decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The record reflects that the veteran served in the US Navy 
from 1970 to 1972.  In August 1971, he injured his right 
ankle.  He received immediate treatment for the injury, which 
included "light duty," crutches, and casting.  

Following separation from service, the veteran worked for a 
trailer company.  Shortly after starting this job, he 
sustained an injury to the right leg.  The post-service 
injury was not related to the injury he suffered therefrom 
while he was in the Navy.  From 1972 to 1981, the veteran 
received treatment on the right foot and ankle.  Then in May 
1981, the veteran underwent a Symes amputation.  It is not 
until the eighties that the veteran submits and completes a 
claim for VA benefits for a right lower extremity disability.  
Pursuant thereto, the veteran's medical records were 
forwarded to the RO.  The RO, in a rating action, dated July 
1981, concluded that the veteran's amputation was not due to 
or etiologically related to the injury the veteran suffered 
therefrom while he was in the Navy.  The RO subsequently 
determined that service connection was not appropriate, and 
it denied the veteran's request for benefits.

Between 1981 to 2001, the veteran sought to reopen his claim, 
with the RO finding in 1996 that the veteran did not provide 
new and material evidence sufficient to reopen his claim.  In 
October 2001, in a Decision/Remand, the Board found that the 
veteran had indeed submitted new and material evidence to 
reopen his claim.  The Board based its decision on the 
submission of medical documents that hypothesized that the 
veteran's inservice right ankle/foot injury resulted in the 
post-service injury that subsequently led to the veteran's 
current right lower extremity disability.  

The Board remanded the case to the RO for the purpose of 
obtaining additional evidence.  Specifically, the Board asked 
that a medical examiner comment on whether the veteran's 
right foot and leg disorder, to include the amputation, was 
etiologically related to the injury the veteran suffered 
therefrom while he was in the service.  The Board also asked 
that a doctor comment on whether the veteran now had 
disabilities of the left knee, left ankle, both hips, and low 
back, and if so, the etiology of those found disabilities.  

An examination report dated in January 2002, includes the 
following comment by an examiner:

This patient's injury to the right leg 
after getting out of the service 
resulting in venous trauma to the leg 
below the knee was not thought to 
compound the difficulty of the crush 
injury to his right ankle.  The 
difficulty with the left ankle, left 
knee, and both hip discomforts are more 
likely than not interrelated to the ankle 
injury in 1971.

In February 2003, the veteran underwent the requested 
examination at the Dallas VA Medical Center (VAMC).  The 
examiner reviewed the veteran's claim folder prior to the 
examination.  The examiner responded that the evidence is 
clear and overwhelming that it is not likely at all that the 
problems that led to amputation can be ascribed to what 
happened to him [the veteran] in service, even though he did 
have a crushing right ankle injury in service.  It was 
additionally noted that the veteran had indicated that he had 
fallen a great deal and the examiner did not doubt it.  The 
examiner reported that the veteran did have weak thigh 
muscles in both right and left but neither can be directly 
attributed to problems which he encountered on active duty.  
He did have numerous sick call visits following the injury to 
the right ankle and the examiner did think it is entirely 
logical for him to focus a great deal of attention on that 
injury because it did happen in service and he did have pain 
and swelling afterwards.  However, the problems resolved by 
the time he cleared with a negative report on his discharge 
physical leading to discharge in April 1972 and then his 
troubles started all over again and were very much more 
severe after the August 1972 industrial accident.  The 
examiner concluded that with this information, the evidence 
is very strong that this veteran did not end up with a SYMES 
amputation at the level just above the right ankle because of 
or related to the injury, which he sustained in the 
Mediterranean in 1971.  Rather is highly likely that these 
problems were directly related to the injury, which he 
sustained in August 1972, a civilian accident, and the 
evidence is clearly found in the record.

The examiners did not provide any comment with respect to the 
veteran's lower back complaints.  However, the veteran was 
diagnosed with a lower back disability due to arthritis by 
the examiner who performed the January 2002 examination.

When the Board reopened the veteran's claim, it relied, in 
part, on the testimony provided by the veteran in June 2001.  
During that hearing, the veteran asserted that VA doctors had 
told him that his inservice injury lead to the post-service 
injury and the subsequent amputation.  The veteran did not 
proffer testimony with respect to the other disabilities on 
appeal.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to the veteran's claimed disability, the Court 
has held that ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (The Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

I.  Right Ankle - Amputation

The Board has acknowledged, in its Decision/Remand of October 
2001 that reopened the veteran's claim for service connection 
for "right below the knee amputation," that there were VA 
documents possibly etiologically linking the veteran's right 
leg disability with an injury.  Specifically, the Board 
noted:

VA hospital summary dated in July 1981 shows 
that the veteran underwent a second state 
Symes amputation on the right.  The report 
noted that the veteran was status post right 
stage Symes amputation approximately seven 
weeks ago secondary to traumatic injury to his 
right lower extremity while in the service.

And:

A VA orthopedic examination report dated 
in November 1995 shows that the veteran 
incurred a crush injury to his right leg 
while in the service, and that following 
his separation the condition got worse 
and he underwent a right above-the-ankle 
amputation.  The diagnosis was right 
below-the-knee (above the ankle) 
amputation of the right foot with pain 
and weakness in both knees and in the 
left ankle and foot from awkward gait.  

Also:

In the course of his June 2001 personal 
hearing, the veteran essentially 
indicated that the VA physician who 
performed his second stage amputation at 
the VA hospital located in Dallas, Texas 
had told him that the amputation was 
being recommended as a result of the 
injury which he incurred in the Navy 
rather than as a result of the industrial 
accident which he sustained in August 
1972.

These statements and excerpts are contrary to the two most 
recent VA medical opinions, noted above, that have found that 
the veteran's inservice injury did not contribute to the 
veteran's post-service right leg disability.  

The veteran and his representative have insinuated that the 
various statements noted in the Board's Decision/Remand 
fulfills the provisions of 38 C.F.R. § 3.303(d) (2004) since 
a medical professional has linked the veteran's current right 
leg disability with his military service.  The Board, 
however, finds these statements inconclusive and speculative.  
They are sufficient to reopen the veteran's claim, but they 
are not definitive in proving the claim.  In all of the 
statements noted above, the documents from which they stem 
from are deemed to be of limited weight as the statements 
fail to assert a medical basis upon which the suppositions 
were predicated.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinions provided by 
the VA examiners have categorically denied any type of 
relationship between the veteran's current right leg 
disability with the injury the veteran suffered therefrom 
while he was in service.  With respect to the opinions given 
in 1981 and 1995, along with the reported statements told to 
the veteran, they were provided several years after the 
veteran's discharge from the Navy.  They were made, at the 
minimum, nearly ten years after the veteran initially injured 
his right ankle/foot.  They were made nine years after the 
veteran injured his foot while the veteran was a civilian.  
The Board finds that the physicians opinions regarding a 
nexus or aggravation to be less probative because it is less-
informed.  On the other hand, the most recent VA examiners 
thoroughly reviewed the veteran's claims file including all 
clinical records prior to rendering a final diagnosis.  In 
arriving at this conclusion, the VA examiner in January 2002, 
and the doctor in February 2003, commented on conflicting 
clinical records and concluded that the current right lower 
leg disability was not related to the veteran's military 
service or any incident therein.  The examiners noted that 
the inservice injury was treated properly while the veteran 
was in service and that the post-injury service reports did 
not suggest that the veteran had any lingering or chronic 
residuals as a result of the injury.  

The Board acknowledges the statements by the veteran relating 
his current right lower leg disability to service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any credible medical evidence, either from a 
private doctor or a VA physician, that diagnoses the veteran 
as suffering from a right lower leg disability for which VA 
benefits may be awarded.  Undoubtedly, these statements made 
over the years by the veteran, and repeated by the veteran's 
accredited representative, were made in good faith; however, 
the veteran is not a doctor nor has he undergone medical 
training.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he does have a right lower leg disability 
that was the result of or related to the injury to the right 
ankle/foot that he experienced while he was in the Navy.  In 
the absence of evidence demonstrating that the veteran has 
the requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

To support the veteran's claim, the VA obtained the veteran's 
Social Security Administration (SSA) medical records.  These 
records contained pre- and post-amputation medical records 
along with assertions made by the veteran.  However, those 
records do not contain medical evidence or an opinion from a 
medical professional that links the veteran's post-service 
right lower leg disability with the injury the veteran 
experienced while in service.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a disability of the lower right 
appendage, medical evidence etiologically linking this 
disorder with the veteran's military service, to a condition 
that was diagnosed in service, to an injury that the 
veteran's suffered therefrom while in service, or to a 
service-connected disability has not been presented.  
Moreover, there is no evidence showing that the disability 
may have been aggravated by his military service or even 
began while the veteran was in service.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  The veteran's claim is thus 
denied.  



II.  Left Knee, Left Ankle, and Bilateral Hip Disabilities

The veteran has also asked that service connection be granted 
for disabilities that he now suffers therefrom that are 
affecting his left knee, left ankle, and both of his hips.  
When these issues initially came before the Board, the issues 
were phrased so that the disabilities were reportedly 
secondary to the veteran's right lower leg amputation.  More 
specifically, the veteran asserted that due to the inservice 
injury to the right ankle, he developed disabilities of the 
left knee, left ankle, and both hips.  A review of the claims 
folder suggests that the VA has interpreted the veteran's 
assertions to include the following:

The veteran's left knee, left ankle and 
bilateral hip disabilities are secondary 
to the below the knee amputation of the 
right lower extremity which is 
etiologically related to the veteran's 
inservice injury of the right ankle.  

As the Board as noted above, medical evidence has not been 
presented that etiologically relates the veteran's inservice 
injury with the right lower leg disability the veteran now 
has.  Moreover, medical evidence has not been submitted or 
obtained that would link the amputation with the disabilities 
of the knee, ankle, and hips.  

Nevertheless, the claims folder does contain VA medical 
evidence that shows that the veteran now has disabilities 
affecting the left ankle, both hips, and the left knee.  
Specifically, in January 2002, a VA examiner concluded that 
the veteran's disabilities of the left ankle, left knee, and 
both hips "are more likely than not interrelated to the 
ankle injury in 1971."  The only injury of the ankle that 
the veteran sustained in 1971 was the one that occurred 
during the veteran's enlistment in the Navy.  There was an 
injury that happened to the right ankle/lower right leg in 
1972, but that was after the veteran was released from active 
duty.  

The medical evidence prior to that examination and after that 
examination does not contradict the conclusion offered by the 
VA examiner.  The examiner's report from  February 2003 did 
not provide comments with respect to the hips, left ankle, 
and left knee.  The medical records prior to the January 2002 
report also do not contradict the opinion supplied by the VA 
examiner.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
the Board finds that the evidence, on its face, supports the 
veteran's claim for entitlement to service connection for a 
left knee disability, a left ankle disorder, and disabilities 
of both hips.  The veteran has been afforded the benefit of 
the doubt, and service connection is granted for these 
claimed disabilities.  


ORDER

Service connection for an amputation below the right knee is 
denied.

Service connection for a left knee disorder is granted.

Service connection for a left ankle disorder is granted.

Service connection for a bilateral hip disorder is granted.


REMAND

Also before the Board is the issue of entitlement to service 
connection for a low back disability, to include being 
secondary to an amputation below the right knee.  Previously, 
in 2002 and in 2003, the claim has been returned by the Board 
to the RO for the purpose of obtaining medical information 
regarding the claimed disabilities.  A review of those 
documents indicates that a medical examiner has not commented 
on the etiology of the veteran's current lower back disorder.

As previously indicated, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

There is no indication, in the Board's reading of the medical 
evaluations accomplished in conjunction with the veteran's 
claim on this particular issue, that the RO has ever 
requested that a medical professional comment on whether the 
veteran's current lower back disability is related to the 
veteran's military service or to any incident therein.  

A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) and the veteran's assertions so that 
the disability evaluation will be a fully informed one should 
be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board's 
determination on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
back by an appropriate specialist.  The 
purpose of this examination is to 
determine whether the veteran now suffers 
from a lower back disability, whether any 
found condition is ratable, and whether 
any found lower back disability was 
caused by or the result of the veteran's 
military service or to a right ankle 
injury the veteran incurred while he was 
in the US Navy.  All indicated diagnostic 
tests should be accomplished, and all 
clinical tests should be recorded in 
detail.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  

The examiner must express an opinion as 
to whether the lower back disability, if 
found, is at least as likely as not 
related or secondary to the veteran's 
service or to an incident the veteran may 
have experienced while he was in service.  
The examiner should specifically opine 
whether the veteran's back disorder, if 
found, is etiologically related to a 
right ankle injury the veteran suffered 
therefrom while serving in the US Navy in 
1971.  If the examiner believes that the 
veteran's lower back disability, if 
found, is related to a post-service event 
or injury, the examiner is encouraged to 
discuss this post-service event.  If this 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


